DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on February 24, 2021.  Claims 2, 5-8, and 10-18 are currently pending, wherein of the pending claims, claims 17 and 18 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 103” section on pages 6-13 of the Applicant’s Response filed February 24, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the Obana reference does not explicitly teach the introduction of the sheath system into an aortic arch artery or to be deployed in a brachiocephalic artery as explicitly stated in the independent claims, arguing that the Obana reference instead provides a different deployment position for the sheaths and filters within the aorta, and further arguing that the recited list of possible sites for the sheath system does not include the specific positions as claimed.  However, the examiner, in the rejection, has already conceded that the Obana reference does not teach the specific 
The applicant then argues that the Obana reference does not appear to teach or suggest that the inner sheath and the outer sheath have diameters that are substantially equal as recited in instant claims 2 and 13.  Firstly, it is noted by the examiner that the amendment to claim 13 to include the addition of the limitation “wherein the proximal sheath and the articulatable distal sheath have substantially the same outer diameter” has not been properly recorded within the claims, having no underlining to indicate that it is a new limitation.  Furthermore, on the substance of the limitation, the examiner asserts that the Obana reference does teach the inner sheath and the outer sheath having diameters that are substantially equal diameters, given the bounds of the term “substantially” are not properly defined.  Although the outer sheath of Obana must have a slightly larger outer diameter than the outer diameter of the inner sheath in order to accommodate the inner sheath within the outer sheath, the diameters of the sheaths are almost the same (Figure 5; 33, 43 | Figure 8; 30, 40), therein allowing them to be interpreted as having “substantially the same” outer diameters.
The applicant then argues that the Obana reference does not teach an articulating joint, therein failing to teach an articulating distal sheath, arguing that the inner sheath must teach the presence of two articulations to teach an articulating sheath.  Although the applicant states that a joint is “commonly defined as a part or space included between two articulations”, the examiner asserts that the prior art is not required to teach the common definition of a limitation, rather it must simply teach the broadest 
The applicant then argues that the Demond reference does not overcome the deficiencies of the Obana reference in teaching at least one strut connected to an expansion support of the proximal filter, arguing that the Obana reference does not disclose a problem that would be addressed by eccentric displacement or a problem related to proper apposition to the vessel wall.  However, the examiner asserts that a motivation to combine does not need to be driven by a problem disclosed within the primary reference.  Rather, a motivation to combine must simply take into account the differences between the prior art and the claimed invention and resolve the level of ordinary skill in the pertinent art.  In this case, the Obana reference teaches a proximal filter, but does not specifically teach the proximal filter having at least one strut.  The Demond reference teaches a filter that does include a strut that also assists in allowing the filter to be elliptically shaped.  The Demond reference also teaches that said strut and elliptical shape provides a specific benefit when incorporated into a filter over the prior art in permitting the filters to become eccentrically displaced without losing proper apposition to the vessel wall (Demond; [¶ 0076]).  Thus, it is apparent that it is within the level of ordinary skill in the art to suggest a modification of a 
The applicant then argues that the Barbut ‘241 reference does not teach the elements corresponding to the inner sheath and outer sheath, therein failing to assert sufficient analogy among the recited elements.    However, the examiner asserts that the Barbut ‘241 has not been relied upon to teach inner and outer sheaths, and it is not necessary for the Barbut ‘241 reference to teach these elements given they are clearly disclosed within the Obana reference.  The Barbut ‘241 reference is merely teaching a different operative area in which the sheath system of the Obana reference may be used, and further teaches specific vessels in which the filters may be deployed in order to provide specific therapeutic effects to a patient.  Given this specific use of the Barbut ‘241 reference as a teaching reference, there is no need for further analogy of specific structural elements with the Obana reference.
Lastly, the applicant argues that the Yassour, Barbut ‘399, and the Besselink references do not cure the deficiencies of the combination of the Obana, Demond, and Barbut ‘241 references.  However, as discussed above, the combination of the Obana, Demond, and Barbut ‘241 references has not been found to be deficient of any teachings with regards to the independent claims.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Objections
Claim 15 is objected to because of the following informalities:  Lines 1-2 of the claim recite the limitation of “the articulating distal sheath”.  However, the element in claim 13 is recited as “the articulatable distal sheath”.  Although this does not rise to the level of a rejection, the limitation should be amended for clarity and consistency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 6, 8, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Demond et al. (US 2002/0022858, hereinafter Demond) and Barbut et al. (US 2006/0161241, Barbut ‘241).
Concerning claims 2, 8, and 13-15, the Obana et al. prior art reference teaches a method of preventing embolic material from entering parts of the vasculature ([¶ 0016]), the method comprising: introducing a protection system into an operative area (Figure 1; 1), the protection system comprising: a proximal sheath having a lumen and an outer diameter (Figure 5; 40 | Figure 8; 40); a catheter shaft disposed at least partially within the lumen (Figures 7a-g; 30 | Figure 8; 30, the body of the inner sheath may be interpreted as the catheter shaft); an articulatable distal sheath (Figure 8; distal portion of the inner sheath 30 that bends may be interpreted as an articulatable distal sheath given it includes a joint defined by the bend, wherein the reference states that the sheath may be bent ‘by force’) having an outer diameter substantially equal to the outer diameter of the proximal sheath (Figure 8; 30, 40, diameters of the sheaths appear to be about the same, allowing them to be interpreted as ‘substantially’ the same, given the bounds of the term ‘substantially’ are not specifically defined); a distal filter that when delivered from within the articulatable distal sheath is configured and adapted to prevent debris from entering a first vessel (Figure 9; 57); and a proximal filter mounted to the catheter shaft (Figure 9; 50); deploying the proximal filter in a vessel wherein the proximal filter is located and configured to prevent the renal arteries / femoral arteries | located and configured to prevent debris that heads downstream in the aorta), wherein deploying the proximal filter includes translating a proximal sheath proximally relative to the proximal filter to expand the proximal filter from a collapsed configuration within the proximal sheath to an expanded configuration within at least the vessel ([¶ 0043] | Figure 6(a)-(c)), articulating the distal articulatable sheath independently of the proximal sheath and of the proximal filter from a first configuration to a second configuration to position the articulatable distal sheath towards the first vessel ([¶ 0055], distal sheath may be articulated by force, heat, or by choice of material | Figure 8; 30); and advancing a guiding member (Figure 9; 10) carrying the expandable distal filter thereon (Figure 9; 57) distally from the distal articulatable sheath to expand the distal filter from a collapsed configuration within the distal sheath to an expanded configuration towards the first vessel ([¶ 0056]), wherein after deploying the distal filter and the proximal filter, the distal filter is distal to the proximal filter, but it does not specifically teach the proximal filter comprising at least one strut connected to an expansion support of the proximal filter.
However, the Demond reference teaches a method for capturing debris within a vessel, therein being in the same field of endeavor as the Obana reference, wherein the Demond reference teaches a filter (Figure 3; 20), wherein the filter has at least one strut (Figure 3; 22) connected to an expansion support of the filter (Figure 3; 21) and is elliptically shaped therein defining a leading portion and a trailing portion (Figure 3; 27).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the proximal and distal filters of the Obana reference be elliptically shaped as in the Demond reference, including the strut connected to an expansion support therein defining a leading portion and a trailing portion, to permit the filters to become eccentrically displaced without losing proper apposition to the vessel wall (Demond; [¶ 0076]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to introduce the system of the Obana reference within an aortic arch artery as the operative area as in the Barbut ‘241 reference, with the distal filter placed in the left common carotid artery to prevent debris flowing into the left common carotid artery and the proximal filter being placed in the brachiocephalic artery, to prevent debris from flowing into the right common carotid artery and the right subclavian artery to specifically protect the cerebral vasculature (Barbut ‘241; [¶ 0047]).
Concerning claim 6, the combination of the Obana, Demond, and Barbut ‘241 references as discussed above teaches the method of claim 2, but does not specifically teach the protection system being inserted into the body through a right subclavian artery.
However, as previously stated, the Obana reference teaches that it is contemplated that the invention can be used in many other areas of the vascular system (Obana; [¶ 0033]), while the Barbut ‘241 reference further teaches that protection systems may be introduced through a right subclavian artery (Figure 4B; 29).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the protection system of the Obana reference be inserted into the body through a right subclavian artery given the Barbut ‘241 reference shows that these are known approaches for protection systems into the aortic arch, and the Obana reference teaches that the system may be deployed in other parts of the vascular system (Obana; [¶ 0033]).
Concerning claim 12, the combination of the Obana, Demond and Barbut ‘241 references as discussed above teaches the method of claim 2, wherein the Obana reference further teaches the distal filter being deployed through the proximal filter (Figure 9; 57 is deployed through articulating distal sheath, which extends through the proximal filter).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Demond et al. (US 2002/0022858, hereinafter Demond) and Barbut et al. (US 2006/0161241, Barbut ‘241) as applied to claims 2, 6, 8, and 12-16 above, and further in view of Yassour et al. (US 2001/0020175, hereinafter Yassour).
Concerning claim 5, the combination of the Obana, Demond, and Barbut ‘241 references as discussed above teaches the method of claim 2, wherein the Obana reference further teaches the distal filter portion including a filter element (Figure 9; 57), but it does not specifically teach the filter element comprised of equilateral triangular shaped holes.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the filter element of the Obana reference include equilateral triangular shaped holes as in the Yassour reference to provide improved grip within the inner walls of an artery (Yassour; [¶ 0089]).
Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Demond et al. (US 2002/0022858, hereinafter Demond) and Barbut et al. (US 2006/0161241, Barbut ‘241) as applied to claims 2, 6, 8, and 12-16 above, and further in view of Besselink (US 2006/0015136).
Concerning claims 7 and 16, the combination of the Obana and Barbut ‘241 references as discussed above teaches the method of claims 2 and 13, wherein the Obana reference further teaches the proximal filter ensuring a good seal and apposition to a vessel wall ([¶ 0031]), but does not specifically teach a frame member embedded in a filter membrane of the proximal filter.
However, the Besselink reference teaches a method for filtering embolic material within the vasculature, therein being in the same field of endeavor as the Obana reference, wherein the Besselink reference further teaches a filter device (Figure 31; 470), wherein the filter includes a frame member (Figure 31; 420) embedded in a filter membrane (Figure 31; 410).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the proximal filter of the Obana reference include the frame member embedded in the filter membrane as in the Besselink reference to provide reinforcement for the filter (Besselink; [¶ 0164]).
Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obana et al. (US 2006/0100658, hereinafter Obana) in view of Demond et al. (US 2002/0022858, hereinafter Demond) and Barbut et al. (US 2006/0161241, Barbut ‘241) as applied to claims 2, 6, 8, and 12-16 above, and further in view of Barbut et al. (US 6309399, hereinafter Barbut ‘399).
Concerning claims 10 and 11, the combination of the Obana and Barbut ‘241 references as discussed above teaches the method of claim 2, wherein the Obana reference further teaches the proximal filter ensuring a good seal and apposition to a vessel wall ([¶ 0031]), but does not specifically teach the proximal filter being mounted to the catheter using a pull wire.
However, the Barbut ‘399 reference teaches a method for filtering embolic material within the vasculature, therein being in the same field of endeavor as the Obana reference, wherein the Barbut ‘399 reference further teaches a proximal filter for a protection system, wherein the proximal filter is mounted to the catheter using a pull wire or tether (Figure 2; 55).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the proximal filter of the Obana reference be mounted to the catheter using a pull wire or tether as in the Barbut ‘399 reference to provide an expansion mechanism for the proximal filter (Barbut ‘399; Column 13; Lines 7-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/27/2021